Case 1:18-cv-01316-AJT-MSN Document 10 Filed 05/13/19 Page 1 of 6 PageID# 179



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


 CENTRAL SOURCE EEC,

           Plaintiff

 V.


 annalcreditrepoit.co,                                    Civil Action No. l:18-cv-01316-AJT-MSN
 annualcreditrepoit-transunion.com,
 wwwwannualcreditreport.com,
 annualcreditreporeport.com,
 annualcreditreportg.com, and
 getfreeannualcreditreport. com

           Defendants.


                 PLAINTIFF’S REQUEST FOR CLERK’S ENTRY OF DEFAULT

           Pursuant to Federal Rule of Civil Procedure 55(a),          Plaintilf Central Source EEC

(“Central Source”), by counsel, requests that the Clerk of the Court enter default against the

Internet          domain      names        annalcreditrepoit.co,     annualcreditreport-transunion.com,

wwwwannualcreditreport.com,            annualcreditreporeport.com,    annualcreditreportg.com,     and

getfreeannualcreditreport.com (the ‘Domain Names”) for failure to defend the lawsuit.                In

support of this request. Central Source states as follows:

           1.      Central Source     ffled its Complaint (“Complainf’) against Defendant Domain

Names on October 19, 2018, see ECF No. 1, and its First Amended Complaint (“FAC”) on

February 5, 2019, see ECF No. 4.

           2.      annalcreditrepoit.co is an Internet domain name which, according to records in

the whois database of domain name registrations, is registered by an unidentified individual in
Case 1:18-cv-01316-AJT-MSN Document 10 Filed 05/13/19 Page 2 of 6 PageID# 180



that the registrant field of the public whois record for the domain name is blank. FAC T| 6 & Ex.

1.




           3.        annualcreditreport-transunion.com is an Internet domain name which, according

to records in the whois database of domain name registrations, is registered by “Data Protected

Data Protected”. FAC T| 7 & Ex. 2.

           4.        wwwwannualcreditreport.com is an Internet domain name which, according to

records         in the    whois   database   of domain name   registrations,   is registered by   “Domain

Administrator”.          FAC H 8 & Ex. 3.

           5.        annualcreditreporeport.com   is   an Internet domain name which,       according to

records         in the    whois   database   of domain name   registrations,   is registered by   “Domain

Administrator”.          FAC H 9 & Ex. 4.

           6.        annualcreditreportg.com is an Internet domain name which, according to records

in the whois database of domain name registrations, is registered by “NAM JONG KANG”.

FAC T| 10 & Ex. 5.

           7.        getfreeannualcreditreport.com is an Internet domain name which, according to

records in the whois database of domain name registrations, is registered by “Registration

Private”        FAC T| 11 & Ex. 6.

           8.        On February 5, 2019, Central Source provided the registered owner(s) of the

Defendant Domain Names with notice of the alleged violations and a copy of the Complaint.

See First Declaration of Ari Meltzer (ECF No. 6-1) H 6 & Attach. 1. The notice was sent to the

postal and e-mail addresses provided in the domain name registration records for the Domain

Names. Id.




                                                        2
Case 1:18-cv-01316-AJT-MSN Document 10 Filed 05/13/19 Page 3 of 6 PageID# 181



         9.        On Febmary 8, 2019, Central Source filed a Motion for Service By Publication.

See ECF Nos. 5-7. On February 8, 2019, the Court granted Central Source’s Motion and ordered

Central Source to publish the Order providing notice to the Defendants in The Washington Post

or The Washington Time once within fourteen (14) days after the entry of the Order. See ECF

No. 8.        The Order further directed Central Source to file a declaration within twenty (20) days

after the entry of the Order describing the steps that Central Source had taken to comply with the

Order. Id.

         10.       Central Source caused the Order of Service By Publication to be published in The

Washington Times on February 13, 2019. See Second Declaration of Ari Meltzer (ECF No. 9).

Central Source filed its declaration describing compliance with the Order on February 21, 2019.

Id.

         11.       In accordance with the Order of Service By Publication, Defendants’ answer(s) or

other response(s) were due no later than March 6, 2019. No such answer or other response has

been filed or served.

         WHEREFORE, for the reasons set forth above. Central Source respectfiilly requests that

the Clerk enter default against the Defendants as to all claims asserted by Central Source.




                                                    3
Case 1:18-cv-01316-AJT-MSN Document 10 Filed 05/13/19 Page 4 of 6 PageID# 182



Dated: May 13, 2019          By:       /s/ Attison L, Barnes, III /s/_
                                   Attison L. Barnes, III (VA Bar No. 30458)
                                   Wiley Rein LLP
                                   1776K St.NW
                                   Washington, DC 20006
                                   (202) 719-7000 (phone)
                                   (202) 719-7049 (fax)
                                   ab ames@ wiley re in. co m
                                   dweslow@wiley re in. co m

                                   Counselfor Central Source LLC




                                      4
Case 1:18-cv-01316-AJT-MSN Document 10 Filed 05/13/19 Page 5 of 6 PageID# 183



                                  CERTIFICATE OF SERVICE

         I, Attison L. Barnes, III, hereby certify that on May 13, 2019,1 electronically filed the

foregoing by using the CM/ECF system. I also sent copies to the registrant of the domain names

at the postal and email addresses provided by the registrant to the registrar of the

annalcreditreport.co, annualcreditreport-transunion.com, wwwwannualcreditreport.com,

annualcreditreporeport.com, annualcreditreportg.com, and getfreeannualcreditreport.com domain

names:

         annalcreditreport. co
         No postal or email address provided

         annualcreditreport-transunion.com
         Data Protected Data Protected
         Data Protected
         123 Data Protected, Toronto 0NM6K 3M1 CA
         noreply@data-protected. net

         wwwwannualcreditreport.com
         Domain Administrator
         See PrivacyGuardian.org
         1928 E. Highland Ave. Ste F104PMB# 255
         Phoenix AZ 85016 US
         pw-84c9040b8dll3941a6bd7aade25ae0dl@privacyguardian.org

         annualcreditreporeport.com
         Domain Administrator
         See PrivacyGuardian.org
         1928 E. Highland Ave. Ste F104PMB# 255
         Phoenix AZ 85016 US
         pw-6841e801c92e7623249481179ea3321F@privacyguardian.org

         annualcreditr eportg. co m
         NAM JONG KANG
         902, HAKSEONG-DONG
         WONJU-SI SOUTH KOREA 220-963 KR
         K8993B@GMAIL.COM




                                                   5
Case 1:18-cv-01316-AJT-MSN Document 10 Filed 05/13/19 Page 6 of 6 PageID# 184



      getfreeannualc red itreport. com
      Registration Private
      Domains By Proxy, LLC
      Scottsdale, AZ 85260
      getfreeannualc red itreport. co m@ do mainsb yproxy.com

                                                    /s/ Attison L. Barnes, III /s/_
                                                   Attison L. Barnes, III, Esq.
                                                   Wiley Rein LLP
                                                   1776 K Street, NW
                                                   Washington, DC 20006
                                                   Tel: (202)719-7000
                                                   Fax: (202) 719-7049
                                                   abames@wileyrein.com
                                                   Counsel for Plaintiff Central Source LLC




                                               6
